Case:16-00517-ESL13 Doc#:19 Filed:06/14/16 Entered:06/14/16 16:50:48                                 Desc: Main
                           Document Page 1 of 1


                               IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF PUERTO RICO

 IN RE:
                                                                        CASE NO. 16-00517 (ESL)
  IVELISSE DONES ALICEA
                                                                        CHAPTER 13
     DEBTORS




                           MOTION REQUESTING ADDITIONAL TIME
 TO THE HONORABLE COURT:
          COMES NOW FIRSTBANK, represented by its undersigned attorney and to this Honorable Court
 very respectfully states and prays:
          1- That on May 18, 2016 debtor’s chapter 13 trustee Mr. Alejandro Oliveras Rivera filed an
              objection to Firstbank’s claim number 6.
          2- That FirstBank wishes to present its reply to said opposition buy it is in need to order new tittle
              searches of the subject property in order to be able to file an adequate and substantiated reply.
          3- FirstBank is in need of twenty (20) additional days to file its reply.
          WHEREFORE, it is hereby respectfully requested that for the aforesaid reasons FirstBank be
 granted an additional twenty (20) days to file its reply.
           CERTIFICATE OF SERVICE: I HEREBY CERTIFY That on this same date, I electronically filed
 the foregoing with the Clerk of the Court using the CM/ECF system, which will send notification to of such
 filing to Ms. Monsita Lecaroz Arribas, Esq. US Trustee’s Office, Ochoa Building, Suite 301, 500 Tanca
 St., San Juan, PR 00901; Mr. Alejandro Oliveras Rivera, Esq. Chapter 13 Trustee, PO Box 9024062,
 San Juan, PR 00902-4062 and to Debtor’s attorney Mr. Roberto Figueroa Carrasquillo to PO Box 186,
 Caguas, PR 00726-0186 Email:cmef@rfclawpr.com.

          In San Juan, Puerto Rico, this 14th day of June of 2016.


                                                                            /s/ F. DAVID GODREAIU ZAYAS
                                                                                       USDC-PR NO. 123207
                                                                          Counsel for Firstbank Puerto Rico
                                                                             GODREAU & GONZALEZ, LLC.
                                                                                          P.O. BOX 9024176
                                                                       SAN JUAN, PUERTO RICO 00902-4176
                                                                                       TEL.: (787) 726-0077
                                                                                  E-MAIL: dg@g-glawpr.com
